DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
	The references listed on the information disclosure statement filed on 11/12/2020 have been considered by the Examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 58-77 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 58, lines 10-11, recites the limitation “transmit the navigational information from the vehicle to a server if a fault condition is determined not to exist”. It is unclear to the Examiner if this is the same “a fault condition” recited previously in lines 8-9, or if this is a new or different fault condition being introduced. For purposes of examination, the Examiner interprets this as the same fault condition previously recited. The Examiner notes that claims 59-75 are dependent upon claim 58, and thus is rejected as being dependent upon a rejected claim.
	Claim 58, line 12, recites the limitation “a server”. It is unclear to the Examiner if this is the same “a server” recited previously in lines 10, or if this is a new or different server being introduced. For purposes of examination, the Examiner interprets this as the same server previously recited. The Examiner notes that claims 59-75 are dependent upon claim 58, and thus is rejected as being dependent upon a rejected claim.
	Claim 58, line 13, recites the limitation “a fault condition”. It is unclear to the Examiner if this is the same “a fault condition” recited previously in lines 8-9, or if this is a new or different fault condition being introduced. For purposes of examination, the Examiner interprets this as the same fault condition previously recited. The Examiner notes that claims 59-75 are dependent upon claim 58, and thus is rejected as being dependent upon a rejected claim.
	Claim 76, lines 10-11, recites the limitation “transmitting the navigational information from the vehicle to a server if a fault condition is determined not to exist”. It is unclear to the Examiner if this is the same “a fault condition” recited previously in lines 8-9, or if this is a new or different fault condition being introduced. For purposes of examination, the Examiner interprets this as the same fault condition previously recited. 
	Claim 76, line 12-13, recites the limitation “a server”. It is unclear to the Examiner if this is the same “a server” recited previously in lines 10, or if this is a new or different server being introduced. For purposes of examination, the Examiner interprets this as the same server previously recited.
	Claim 76, line 13, recites the limitation “a fault condition”. It is unclear to the Examiner if this is the same “a fault condition” recited previously in lines 8-9, or if this is a new or different fault condition being introduced. For purposes of examination, the Examiner interprets this as the same fault condition previously recited. 
	Claim 77, lines 10-11, recites the limitation “transmit the navigational information from the vehicle to a server if a fault condition is determined not to exist”. It is unclear to the Examiner if this is the same “a fault condition” recited previously in lines 8-9, or if this is a new or different fault condition being introduced. For purposes of examination, the Examiner interprets this as the same fault condition previously recited. 
	Claim 77, line 12, recites the limitation “a server”. It is unclear to the Examiner if this is the same “a server” recited previously in lines 10, or if this is a new or different server being introduced. For purposes of examination, the Examiner interprets this as the same server previously recited. 
	Claim 77, line 13, recites the limitation “a fault condition”. It is unclear to the Examiner if this is the same “a fault condition” recited previously in lines 8-9, or if this is a new or different fault condition being introduced. For purposes of examination, the Examiner interprets this as the same fault condition previously recited.

Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 58-77 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
In January, 2019 (updated October 2019), the USPTO released new examination guidelines setting forth a two-step inquiry for determining whether a claim is directed to non-statutory subject matter.  According to the guidelines, a claim is directed to non-statutory subject matter if: 
STEP 1: the claim does not fall within one of the four statutory categories of invention (process, machine, manufacture or composition of matter),  or 
STEP 2: the claim recites a judicial exception, e.g. an abstract idea, without reciting additional elements that amount to significantly more than the judicial exception, as determined using the following analysis:
STEP 2A (PRONG 1): Does the claim recite an abstract idea, law of nature, or natural phenomenon?
STEP 2A (PRONG 2): Does the claim recite additional elements that integrate the judicial exception into a practical application?
STEP 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception?
Using the two-step inquiry, it is clear that claim 58-77 is directed toward non-statutory subject matter, as shown below:

STEP 1: Do the claims fall within one of the statutory categories?  Yes.  Claims 58-75 are directed towards a system, i.e. machine. Claim 76 are directed towards a computer-implemented method, i.e. process. Claim 77 is directed towards a non-transitory computer readable medium, i.e. machine.

STEP 2A (PRONG 1): Is the claim directed to a law of nature, a natural phenomenon or an abstract idea?  Yes, all the claims are directed toward a mental process (i.e. abstract idea).
	With regard to STEP 2A (PRONG 1), the guidelines provide three groupings of subject matter that are considered abstract ideas:
Mathematical concepts
Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and
Mental processes – concepts that are practicably performed in the human mind (including an observation, evaluation, judgment, opinion).
The system in claims 58-75 (in addition to the method and non-transitory computer readable medium of claims 76 and 77, respectively) comprises a mental process that can be practicably performed in the human mind (or generic computers configured to perform the method) and, therefore, an abstract idea. With regard to independent claims 58, 76, and 77 the system (or computer implemented functionality) recite the steps (functions) of: (a) analyzing the one or more images to determine navigational information, and (b) determining, based on the analysis of the one or more images, whether a fault condition exists.  These limitations, as drafted, are a simple process that, under their broadest reasonable interpretation, covers performance of the limitations in the mind.  For example, the claim limitations encompass a person mentally analyzing images to determine navigational information and determining if there is a fault condition that exists.  The Examiner notes that under MPEP 2106.04(a)(2)(III), the courts consider a mental process (thinking) that  "can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). As the Federal Circuit explained, "methods which can be performed mentally, or which are the equivalent of human mental work, are unpatentable abstract ideas the ‘basic tools of scientific and technological work’ that are open to all.’" 654 F.3d at 1371, 99 USPQ2d at 1694 (citing Gottschalk v. Benson, 409 U.S. 63, 175 USPQ 673 Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 71, 101 USPQ2d 1961, 1965 ("‘[M]ental processes[] and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work’" (quoting Benson, 409 U.S. at 67, 175 USPQ at 675)); Parker v. Flook, 437 U.S. 584, 589, 198 USPQ 193, 197 (1978) (same).  As such, a person could mentally analyze images to determine navigational information and determine if there is a fault condition that exists therefrom, either mentally or using a pen and paper.  The mere nominal recitation that the various steps are being executed by a device/in a device (e.g. processor) does not take the limitations out of the mental process grouping.  Thus, the claims recite a mental process.   
	
STEP 2A (PRONG 2): Does the claim recite additional elements that integrate the judicial exception into a practical application?  No, the claims do not recite additional elements that integrate the judicial exception into a practical application.
With regard to STEP 2A (prong 2), whether the claim recites additional elements that integrate the judicial exception into a practical application, the guidelines provide the following exemplary considerations that are indicative that an additional element (or combination of elements) may have integrated the judicial exception into a practical application:
an additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field;
an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim;
an additional element effects a transformation or reduction of a particular article to a different state or thing; and
an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
While the guidelines further state that the exemplary considerations are not an exhaustive list and that there may be other examples of integrating the exception into a practical application, the guidelines also list examples in which a judicial exception has not been integrated into a practical application:
an additional element merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea; 
an additional element adds insignificant extra-solution activity to the judicial exception; and 
an additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.
Claims 58, 76, and 77 do not recite any of the exemplary considerations that are indicative of an abstract idea having been integrated into a practical application. Claims 58, 76, and 77 recite the further limitations of (c) receiving one or more images representative of an environment, (d) transmit the navigational information from the vehicle to the server, and (e) forego transmission of the navigational information from the vehicle to the server.  Further, claim 58 recites the additional limitation of an “at least one processor”.  Still further, claim 77 recited the additional limitation of “a non-transitory, computer readable medium storing instructions that [are] executed by at least one processing device”.  The receiving steps recited in the claims are recited at a high level of generality (i.e., as a general means of gathering one or more images representative of an environment), and amount to mere data gathering, which is a form of insignificant extra-solution activity.  The transmitting/foregoing transmission limitations and/or steps are recited at a high level of generality (i.e. as a general action or change being taken based on the results of the determining step) and amounts to mere post solution actions, which is a form of insignificant extra-solution activity.  The processor is claimed generically and is operating in its ordinary capacity such that it does not use the judicial exception in a manner that imposes a meaningful limit on the judicial exception.  Accordingly, even in 
STEP 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception? No, the claim does not recite additional elements that amount to significantly more than the judicial exception.
With regard to STEP 2B, whether the claims recite additional elements that provide significantly more than the recited judicial exception, the guidelines specify that the pre-guideline procedure is still in effect.  Specifically, that examiners should continue to consider whether an additional element or combination of elements:
adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present; or  
simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present.
Claims 58, 76, and 77 do not recite any additional elements that are not well-understood, routine or conventional.  The use of a computer “determine” based on the analysis of the information, as claimed in claim 58, 76, and 77 is a routine, well-understood and conventional process that is performed by computers.

CONCLUSION
Thus, since claim 58, 76, and 77, is: (a) directed toward an abstract idea, (b) do not recite additional elements that integrate the judicial exception into a practical application, and (c) do not recite additional elements that amount to significantly more than the judicial exception, it is clear that claim 58, 76, and 77 is directed towards non-statutory subject matter.
59-75) do not recite any further limitations that cause the claims to be directed towards statutory subject matter.  The claims merely recite: (a) further describing the navigational information, (b) further describing the location information, (c) further describing the fault conditions, and (e) further describing the target trajectory.  Each of these limitations expand upon the mental process or are additional insignificant extra-solution activity.  Therefore, claims 59-75 are similarly rejected as being directed towards non-statutory subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 58-74, 76, and 77 are rejected under 35 U.S.C. 103 as being unpatentable over Konrardy et al. (US. Patent No. 11119477 B1) in view of Attard et al. (US. Pub. No. 20150178998 A1).
Regarding claims 58, 76, and 77:
	Konrardy teaches:
A navigation system for a vehicle, the system comprising: at least one processor (see at least Col. 4, lines 14-31, regarding autonomous route determination and navigation of autonomous vehicles. Also, see at least Col. 18, line 3-30, regarding one or more processors.)
programmed to: receive from an image capture device one or more images representative of an environment of the vehicle (see at least Col. 9, lines 8 to Col. 10, line 15, Col. 32, lines 63-67, and Col. 44, lines 34-48, regarding one or more cameras which may actively scan the environment.)
analyze the one or more images to determine navigational information related to the vehicle (see at least Col. 9, line 8 to Col. 10, line 15 and Col. 19, line 48 to Col. 20, line 11 regarding scanning the environment for obstacles, roadways, lane markings, and signs and also “may provide data for determining the location or movement of the vehicle”.)
determine based on analysis of at least one of: the one or more images, an output of one or more sensors, or the determined navigational information, whether a fault condition exists relative to the determined navigational information (see abstract and at least Col. 4, lines 32, to Col. 5, lines 47, and Col. 11, lines 29-56, regarding if there is an anomalous condition or environmental condition.)
transmit the navigational information from the vehicle to a server if a fault condition is determined not to exist (see at least Col. 4, line 52 to Col. 5, line 12, and Col. 11, lines 29-56, regarding an alert about an anomaly may be communicated to a remote server.)
forego transmission of the navigational information from the vehicle to a server if a fault condition is determined to exist.
	Attard teaches:
and forego transmission of the navigational information from the vehicle to a server if a fault condition is determined to exist (see at least section [0018] and [0027]-[0028] regarding collected data being used for navigation. Also, see at least sections [0006] and [0074] regarding a vehicle not engaging in communication with a vehicle or server if a fault is detected.)
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify the method and systems for anomalous condition detection for an autonomous vehicle of Konrardy et al. by the system of Attard et al. foregoing transmission of the navigational information from the vehicle to a server if a fault condition is determined to exist as both systems are directed to autonomous vehicles and one of ordinary skill in the art would have recognized the established function of foregoing transmission of the navigational information from the vehicle to a server if a fault condition is determined to exist and predictably would have applied it to improve the method and systems for anomalous condition detection for an autonomous vehicle of Konrardy et al.
Regarding claim 59:
	Konrardy teaches:
wherein the navigational information includes identification of at least one lane marking detected through analysis of the one or more images (see at least Col. 5, lines 40-41, Col. 9, lines 61 to Col. 10, line 15, and Col. 31, lines 4-26, regarding “sensor data may further include information regarding the location and movement of obstacles or obstructions (e.g., other vehicles, buildings, barriers, pedestrians, animals, trees, or gates), weather conditions (e.g., precipitation, wind, visibility, or temperature), road conditions (e.g., lane markings, potholes, road 
Regarding claim 60:
Konrardy does not explicitly teach wherein the navigational information includes a lateral spacing between the vehicle and the at least one detected lane marking during a traversal of a road segment.
	Attard teaches:
wherein the navigational information includes a lateral spacing between the vehicle and the at least one detected lane marking during a traversal of a road segment (see at least sections [0007] and [0016] regarding maintaining distance from other vehicles which includes detecting lane boundaries and maintaining a lane which could include maintaining a lateral distance from a vehicle.)
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify the method and systems for anomalous condition detection for an autonomous vehicle of Konrardy et al. by the system of Attard et al. wherein the navigational information includes a lateral spacing between the vehicle and the at least one detected lane marking during a traversal of a road segment as both systems are directed to autonomous vehicles and one of ordinary skill in the art would have recognized the established function of having wherein the navigational information includes a lateral spacing between the vehicle and the at least one detected lane marking during a traversal of a road segment and predictably would have applied it to improve the method and systems for anomalous condition detection for an autonomous vehicle of Konrardy et al.
Regarding claim 61:
	Konrardy teaches:
wherein the navigational information includes identification of one or more potential landmarks (see at least Col. 9, lines 61 to Col. 10, line 15, and Col. 31, lines 4-26, regarding sensors actively or passively scanning the vehicle environment for obstacles, roadways, and signs(e.g. building signs, roadway signs, and constructions signs).
Regarding claim 62:
	Konrardy teaches:
wherein the identification of the one or more potential landmarks includes a location associated with each of the one or more potential landmarks (see at least Col. 20, lines 34-49, Col. 32, lines 30-43, and Col. 31, lines 14-23, regarding sensor data including information regarding the location and movement of obstacles or obstructions which could include buildings, signs, trees, barriers, pedestrians, and etc.)
Regarding claim 63:
	Konrardy teaches:
wherein the navigational information includes identification of at least one of: a manhole cover, a tree, overhead branch, driveway, sign post, lamp post, bush, drain, overhead cable, street light, or telecommunications component (see at least Col. 31, lines 14-23, regarding sensor data including information regarding the location and movement of obstacles or obstructions which could include buildings, signs, trees, barriers, pedestrians, and etc.)
Regarding claim 64:
	Konrardy teaches:
wherein the navigational information further includes a determined location associated with each identified manhole cover, tree, overhead branch, driveway, sign post, lamp post, bush, drain, overhead cable, street light, or telecommunications component (see at least Col. 20, lines 34-49, Col. 32, lines 30-43, and Col. 31, lines 14-23, regarding sensor data including information 
Regarding claim 65:
	Konrardy teaches:
wherein the navigational information further includes information derived from an output of at least one sensor associated with the vehicle (see at least Col. 20, lines 34-49, Col. 32, lines 30-43, and Col. 31, lines 14-23, regarding sensor data including information regarding the location and movement of obstacles or obstructions which could include buildings, signs, trees, barriers, pedestrians, and etc.)
Regarding claim 66:
	Konrardy teaches:
wherein the navigational information includes location information relating to the vehicle during a traversal of a road segment (see at least Col. 10, lines 4-8, and Col. 30, lines 23-29, which discloses information regarding the position and/or location of a vehicle.)
Regarding claim 67:
	Konrardy teaches:
wherein the location information is based on an output of a global positioning system (GPS) unit (see at least Col. 10, lines 4-8, and Col. 30, lines 23-29, which discloses information regarding the position and/or location of a vehicle and especially Col. 30, lines 23-29, regarding position of a vehicle from the GPS unit.)
Regarding claim 68:
	Konrardy teaches:
wherein the fault condition is determined based on analysis of the one or more images (see at least Col. 32, line 42 to Col. 33, line 4, regarding an analysis of images from outward facing cameras installed within the vehicle when an incident is determined to have occurred.)
Regarding claim 69:
Konrardy does not explicitly teach wherein the fault condition is determined based on analysis of one or more sensor outputs.
	Attard teaches:
wherein the fault condition is determined based on analysis of one or more sensor outputs (see at least sections [0006], [0008], [0068], and [0080] regarding faults being detected with respect to one or more data collectors (e.g. sensors). This could include the degradation of data caused by weather, blockage, and/or other noise factors.)
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify the method and systems for anomalous condition detection for an autonomous vehicle of Konrardy et al. by the system of Attard et al. wherein the navigational information includes a lateral spacing between the vehicle and the at least one detected lane marking during a traversal of a road segment as both systems are directed to autonomous vehicles and one of ordinary skill in the art would have recognized the established function of having wherein the navigational information includes a lateral spacing between the vehicle and the at least one detected lane marking during a traversal of a road segment and predictably would have applied it to improve the method and systems for anomalous condition detection for an autonomous vehicle of Konrardy et al.
Regarding claim 70:
	Konrardy teaches:
wherein the fault condition is detected based on at least one indicator of adverse weather (see at least Col. 10, lines 26-34, Col. 16, lines 58-65, Col. 24, lines 41-56, and Col. 31, lines 4-55, regarding sensors generating data relating to weather condition which could include icy roads, foggy weather, snow, rain, and etc. (i.e. adverse weather).)
Regarding claim 71:
	Konrardy teaches:
wherein the at least one indicator of adverse weather includes precipitation detected on a windshield or a road surface (see at least Col. 10, lines 26-34, Col. 16, lines 58-65, Col. 24, lines 41-56, and Col. 31, lines 4-55, regarding sensors generating data relating to weather condition which could include icy roads, foggy weather, snow, rain, and etc. (i.e. adverse weather).)
Regarding claim 72:
	Konrardy teaches:
wherein the fault condition is determined based on analysis of the navigational information (see at least Col. 20, lines 34-49, and Col. 43, line 58 to Col 44, line 20, regarding a vehicle in an operating environment with detected anomalies such as worn lane markings, potholes, debris or obstacles in a roadway, and etc. All these could cause re-routing or a fault with relation to navigation of the vehicle.)
Konrardy does not explicitly teach wherein the fault condition indicates a lack of a valid value for at least one parameter associated with the navigational information.
	Attard teaches:
and wherein the fault condition indicates a lack of a valid value for at least one parameter associated with the navigational information 
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify the method and systems for anomalous condition detection for an autonomous vehicle of Konrardy et al. by the system of Attard et al. wherein the fault condition indicates a lack of a valid value for at least one parameter associated with the navigational information as both systems are directed to autonomous vehicles and one of ordinary skill in the art would have recognized the established function of having wherein the fault condition indicates a lack of a valid value for at least one parameter associated with the navigational information and predictably would have applied it to improve the method and systems for anomalous condition detection for an autonomous vehicle of Konrardy et al.
Regarding claim 73:
	Konrardy teaches:
wherein the at least one processor is further programmed to: receive, from the server, an autonomous vehicle road navigation model (see at least Col. 4, lines 26-31, Col. 42, line 63 to Col. 43, line 33, Col. 49, lines 16-40, regarding autonomous route determination and navigation. This may further include route planning, adjustment, or optimization.)
wherein the autonomous vehicle road navigation model includes at least one update based on the transmitted navigation information (see at least Col. 4, lines 26-31, Col. 42, line 63 to Col. 43, line 33, Col. 49, lines 16-40, regarding an autonomous operation feature of the vehicle controlling the vehicle to avoid the anomaly. This could include optimized routing and adjusting in relation to the anomaly.)
and cause at least one navigational maneuver by the vehicle based on the autonomous vehicle road navigation model (see at least Col. 47, lines 19-50, regarding corrective actions being made based on an anomaly or based upon the type of anomaly.)
Regarding claim 74:
	Konrardy teaches:
wherein the autonomous vehicle road navigation model includes a target trajectory for the vehicle (see at least Col. 27, lines 40-42, and Col. 31, lines 31-33, regarding communication data that may include intended vehicle paths.)

Claim 75 is rejected under 35 U.S.C. 103 as being unpatentable over Konrardy et al. (US. Patent No. 11119477 B1) in view of Attard et al. (US. Pub. No. 20150178998 A1) in further view of Weiser et al. (US. Pub. No. 20200257301 A1).
Regarding claim 75:
The combination of Konrardy and Attard does not explicitly teach wherein the target trajectory is represented in the autonomous vehicle road navigation model as a three-dimensional spline.
	Weiser teaches:
wherein the target trajectory is represented in the autonomous vehicle road navigation model as a three-dimensional spline (see at least sections [0006], [0207], [0217], [0224], and [0279] regarding receiving a representation of a three dimensional spline defining a target trajectory for a host vehicle.)
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify the method and systems for anomalous condition detection for an autonomous vehicle of Konrardy et al. as modified by Attard et al. by the system of Weiser et al. wherein the target trajectory is represented in the autonomous vehicle road navigation model as a three-dimensional spline as all systems are directed to autonomous vehicle systems and one of ordinary skill in the art would have recognized the established function of having wherein the target trajectory is represented in the autonomous vehicle road navigation model as a three-dimensional spline and predictably would have applied it to improve the method and systems for .

Conclusion
 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Joyce et al. (US 20180046182 A1) is pertinent because it is a first computer including a processor is programmed to receive an indication of a failure mode in a vehicle and wirelessly transmit the indication of the failure mode to a remote server.
Richter et al. (US 20170039785 A1) is pertinent because it is a method for determining a cause of fault in a vehicle.
Pasturel et al. (US 20050096844 A1) is pertinent because it is a Fault Detection and Exclusion (FDE) system for use in navigational systems that rely upon multiple ranging signals, such as GPS satellites, uses an FDE algorithm to detect, as soon as possible, whether a fault exists in a signal associated with one or more of the GPS satellites.
Shibata et al. (US 20020026281 A1) is pertinent because it is an alternative vehicle guiding system wherein a communication sever system receives a fault condition information from vehicles and also transmits the necessary information to the navigation system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Connor L Knight whose telephone number is (571)272-5817. The examiner can normally be reached Mon-Thurs 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.L.K/Examiner, Art Unit 3666                 

/ANNE MARIE ANTONUCCI/Supervisory Patent Examiner, Art Unit 3666